DETAILED ACTION
This Office Action is in response to the communication filed on 01/11/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1. (Currently Amended) A hub interface circuit comprising: 
a clock generator circuit having a first input, a second input and an output wherein the first input is coupled to a reference clock signal; 
a frame sync generation circuit having a first output and a second output wherein the first output is coupled to the second input of the clock generator circuit; 
[[a]] an image processor interface circuit having an input and an output;
transceivers having a first input coupled to the output of the clock generator circuit, a second input coupled to the second output of the frame sync generation circuit, a third input coupled to the output of the image processor interface circuit, a fourth input coupled to a first serial interface circuit, a first output coupled to the input of the image processor interface circuit and a second output coupled to an input of the first serial interface circuit; wherein the hub interface circuit is configured to: receive transmissions from the first serial interface circuit and a second serial interface circuit; transmit control information to the first serial interface circuit and the second serial interface circuit; and encode a clock signal from the output of the clock generator circuit and a frame sync signal from the second output of the frame sync generation circuit into the control information, the frame sync signal indicative of (a) a timing of video data capture by a first camera and a second camera and (b) a time to receive the transmissions from the first serial interface circuit and the second serial interface circuit.

Allowable Subject Matter
Claims 1-26 are allowable.
In light of the specification, the Examiner finds the claimed invention in claims 1, 8, 14 and 20 to be patentably distinct from the prior art of records Mizosoe et al. (US 2013/0287122), Tonkin (U.S. 6,061,089).
Claims 2-7, 9-13, 15-19 and 21-26 are allowed because they depend on allowed parent claims 1, 8, 14 and 20, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486